Exhibit 10.1

 

Name:     Target Number of Performance Stock Units:     Date of Grant:    
Performance Period End Date:    

SURGERY PARTNERS, INC.

2015 OMNIBUS INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

This agreement (the “Agreement”) evidences a grant of Performance Stock Units
(“PSUs”) by Surgery Partners, Inc. (the “Company”) to the undersigned (the
“Grantee”) pursuant to and subject to the terms of the Surgery Partners, Inc.
2015 Omnibus Incentive Plan (as amended from time to time, the “Plan”).

1.      Grant of Performance Stock Units. The Company grants to the Grantee on
the date set forth above (the “Date of Grant”) a performance award (the “Award”)
consisting of the target number of PSUs set forth above (the “Target Award”).
Each PSU represents the conditional right to receive, without payment but
subject to the conditions and limitations set forth in this Agreement and in the
Plan, one Share, subject to adjustment pursuant to Section 7 of the Plan in
respect of transactions occurring after the date hereof; provided, however, that
the number of PSUs subject to the Award (and the corresponding Shares) shall be
subject to increase or decrease depending upon achievement of the performance
objectives set forth in Exhibit A. Such Award shall be a Performance Award as
described in the Plan.

2.      Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.

 

3. Earned Shares.

(a)      Except as otherwise provided in Section 3(b), and subject to
Section 3(c), the percentage of the Target Award that may be earned by the
Grantee will be determined as of the Performance Period End Date to the extent
earned in accordance with the performance objectives set forth on Exhibit A (the
“Performance Objectives”), subject to the Administrator certifying, in its sole
discretion, the achievement of the applicable performance goals. The Shares that
become earned in accordance with this Section 3 are known as “Earned Shares.”
Earned Shares shall be subject to the vesting and forfeiture provisions set
forth in this Agreement.

(b)      If, prior to the Performance Period End Date, a Change in Control
occurs, then, as of the date of such Change in Control, the Earned Shares shall
be determined in accordance with the Performance Objectives set forth on Exhibit
A, which shall be reduced by multiplying (i) the Performance Objectives by
(ii) a quotient, the numerator of which is the number of days elapsed between
the Date of Grant and the date of such Change in Control and the denominator of
which is the number of days in the Performance Period (the “Adjusted Performance
Objectives”), subject to the Administrator certifying, in its sole discretion,
the achievement of the applicable performance goals.



--------------------------------------------------------------------------------

(c)      For the avoidance of doubt, upon termination of the Grantee’s
Employment for any reason, any PSUs that are then outstanding and not yet earned
in accordance with the provisions of Exhibit A will immediately and
automatically terminate and be forfeited upon such termination of Employment
with no consideration due the Grantee.

4.      Delivery of Earned Shares. The Company shall, within [fifteen (15) days]
following the date on which a determination by the Administrator as to the
number of PSUs that have become Earned Shares, effect delivery of such Earned
Shares to the Grantee (or, in the event of the Grantee’s death, to the
Beneficiary). No Shares will be issued pursuant to this Agreement unless and
until all legal requirements applicable to the issuance or transfer of such
Shares have been complied with to the satisfaction of the Administrator.

5.      Vesting of Earned Shares. Unless earlier terminated, expired or
forfeited, and subject to the Grantee remaining in continuous Employment through
the applicable vesting dates set forth below, the Earned Shares shall vest as
follows:

[Vesting Provisions To Be Inserted]

6.      Effects of Certain Terminations of Employment on Earned Shares. Subject
to Section 5 above, and except as otherwise provided herein, upon termination of
the Grantee’s Employment for any reason, any Earned Shares that are then
outstanding and not yet vested will immediately be forfeited. Notwithstanding
anything contained herein to the contrary:

(a)      Upon termination of the Grantee’s Employment (1) by reason of [his/her]
death or Disability, or (2) by the Company without Cause, or by the Grantee for
Good Reason, in either case within ninety (90) days prior to or eighteen
(18) months following a Change in Control, any Earned Shares that are then
outstanding and not yet vested will automatically, and without any action on the
part of the Grantee, become vested.

(b)      If, in connection with a Change in Control, all or a portion of the
Earned Shares are not exchanged for restricted interests in an acquiror or
survivor (or, in either case, an affiliate thereof), any Shares subject to the
Award that are then outstanding, not yet vested, and not otherwise exchanged for
restricted interests in an acquirer or survivor, will automatically, and without
any action on the part of the Grantee, become vested.

 

7. Dividends; Other Rights.

(a)      The Award shall not be interpreted to bestow upon the Grantee any
equity interest or ownership in the Company or any Affiliate prior to the date
on which the Company delivers Shares to the Grantee (such date, the “Delivery
Date”). The Grantee is not entitled to vote any Shares by reason of the granting
of the Award or to receive or be credited with any dividends declared and
payable on any Share prior to the Delivery



--------------------------------------------------------------------------------

Date. The Grantee shall have the rights of a shareholder only as to those
Shares, if any, that are actually delivered under this Award. The delivery of
Shares subject to the Award that have been earned based on achievement of
Performance Objectives is described in Exhibit A.

(b)      The Grantee shall be entitled to receive any and all dividends or other
distributions paid with respect to those Shares of which the Grantee is the
record owner on the record date for such dividend or other distribution;
provided, however, that any property or cash (including, without limitation, any
regular cash dividends) distributed with respect to a Share (the “associated
share”) acquired hereunder, including without limitation a distribution of Stock
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan. Any cash amounts that would otherwise have been paid with respect to
an associated share shall be accumulated and paid to the Grantee, without
interest, only upon, or within thirty (30) days following, the date on which
such associated share vests hereunder (the “Vesting Date”) and any other
property distributable with respect to such associated share shall also vest on
the Vesting Date. References in this Agreement to the Shares shall refer,
mutatis mutandis, to any such restricted rights to cash or restricted property
described in this Section 7.

 

8. Recovery of Compensation.

(a)      The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Grantee is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b)      This Award is subject to Section 6(a)(5) of the Plan. By accepting the
Award, the Grantee expressly acknowledges and agrees that in addition to the
vesting and forfeiture provisions set forth in Exhibit A hereto, the Award
(whether or not vested) is subject to forfeiture, and the Grantee and any
permitted transferee will be obligated to return to the Company the value
received with respect to the Award (including any gain realized on a subsequent
sale or disposition of Shares) (i) upon or in connection with a breach by the
Grantee of a non-competition, non-solicitation, confidentiality or similar
covenant or agreement with the Company or its subsidiaries, (ii) in accordance
with any clawback or similar policy maintained by the Company, as such policy
may be amended and in effect from time to time, or (iii) as otherwise required
by law or applicable stock exchange listing standards, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act.

(c)      The Grantee hereby (i) appoints the Company as the attorney-in-fact of
the undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Shares that are unvested
and forfeited hereunder,



--------------------------------------------------------------------------------

(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares hereunder, one or
more stock powers, endorsed in blank, with respect to such Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Shares that are forfeited hereunder.

 

9. Certain Tax Matters.

(a)      The Grantee expressly acknowledges that, prior the Delivery Date, it is
not possible to make a so-called “83(b) election” with respect to the Award
because, prior to such time, the Award consists solely of an unfunded and
unsecured promise by the Company to deliver Shares in the future, subject to the
terms hereof.

(b)      The Grantee has been advised to confer promptly with a professional tax
advisor to consider whether the Grantee should make a so-called “83(b) election”
with respect to the Earned Shares following the Delivery Date. Any such
election, to be effective, must be made in accordance with applicable
regulations and within thirty (30) days following the Delivery Date and the
Grantee must provide the Company with a copy of the 83(b) election prior to
filing. The Company has made no recommendation to the Grantee with respect to
the advisability of making such an election.

(c)      By accepting this Award, the Grantee expressly acknowledges and agrees
that the Grantee’s rights hereunder, including the right to be issued Shares
upon the vesting or settlement of the Award (or any portion thereof), are
subject to the Grantee’s promptly paying, or in respect of any later requirement
of withholding being liable promptly to pay at such time as such withholding is
due, to the Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion (including through the Company’s withholding of
Shares, but not in excess of the minimum withholding required by law or such
higher amount as determined by the Administrator to be consistent with treating
the Award as an equity award for accounting purposes)), all amounts required to
be withheld with respect to U.S. federal, state, local and non-U.S. taxes. No
Shares will be required to be transferred pursuant to the vesting and settlement
of the Award (or any portion thereof) unless and until the Grantee or the person
then holding the Award has remitted to the Company an amount in cash sufficient
to satisfy any U.S. federal, state, local and non-U.S. requirements with respect
to tax withholdings then due and has committed (and by holding this Award the
Grantee shall be deemed to have committed) to pay in cash all tax withholdings
required at any later time in respect of the transfer of such Shares, or has
made other arrangements satisfactory to the Administrator with respect to such
taxes. The Grantee also authorizes the Company and its subsidiaries to withhold
such amounts from any amounts otherwise owed to the Grantee, but nothing in this
sentence shall be construed as relieving the Grantee of any liability for
satisfying his or her obligations under the preceding provisions of this
Section 9(c).

11.    Section 409A. The Award shall be construed and administered, such that
the Award either (i) qualifies for an exemption from the requirements of
Section 409A or (ii) satisfies such requirements.



--------------------------------------------------------------------------------

12.    [Section 162(m). The Award is intended to qualify as exempt
performance-based compensation under Section 162(m).]

13.    Nontransferability. The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.

14.    Effect on Employment or Service Rights. Neither the grant of the Award,
nor the delivery of Shares under the Award in accordance with the terms of the
Agreement, shall give any right to be retained as an employee of, or other
service provider to, the Company or any of its Affiliates, affect the right of
the Company or any of its Affiliates to discharge or discipline the Grantee at
any time, or affect any right of the Grantee to terminate his or her Employment
at any time.

 

15.    Amendments. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing.

16.    Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Tennessee without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

17.    Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished or made available
to the Grantee. By accepting this Agreement, the Grantee agrees to be bound by
the terms of the Plan and this Agreement. In the event of any conflict between
the terms of this Agreement and the Plan, the terms of the Plan shall control.

18.    Definitions. Initially capitalized terms not otherwise defined herein
shall have the meanings provided in the Plan, and, as used herein, the following
terms shall have the meanings set forth below:

“Beneficiary”: In the event of the Grantee’s death, the beneficiary named in the
written designation (in form acceptable to the Administrator) most recently
filed with the Administrator by the Grantee prior to the Grantee’s death and not
subsequently revoked, or, if there is no such designated beneficiary, the
executor or administrator of the Grantee’s estate. An effective beneficiary
designation will be treated as having been revoked only upon receipt by the
Administrator, prior to the Grantee’s death, of an instrument of revocation in
form acceptable to the Administrator.

“Change in Control”: The consummation, following the date of this Agreement, of
(i) a sale or transfer (other than by way of merger or consolidation), of all or
substantially all of the Company’s assets to any Person, (ii) any merger,
consolidation or other business combination transaction of the Company with or
into another corporation, entity or Person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such



--------------------------------------------------------------------------------

transaction continue to hold (either by such shares remaining outstanding or by
their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, or (iii) the direct or indirect acquisition (including
by way of a tender or exchange offer) by any Person, or Persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing more than 50% of the total voting power of the
then-outstanding shares of capital stock of the Company.

“Good Reason”: If the Grantee is party to an employment or similar agreement
that contains a definition of “Good Reason,” the definition set forth in such
agreement will apply with respect to such Grantee hereunder. If the Grantee is
not party to such an agreement, “Good Reason” will mean (i) a requirement that
the Grantee relocate to a location more than fifty (50) miles from the location
where the Grantee is then providing services, (ii) a material reduction in
Grantee’s base salary, unless a similar reduction is made across the board to
similarly situated employees; or (iii) a material breach of any written
agreement between the Company and the Grantee; provided, in each case, that the
Grantee shall have given notice of such event or condition within a period not
to exceed thirty (30) days of the initial existence of such event or condition
and the Company shall not have remedied such event or condition within thirty
(30) days after receipt of such notice.

“Person”: An individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any Affiliate.

19.    General. For purposes of the Award and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Grantee and any other person claiming rights to the Award.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan. The Grantee further acknowledges and agrees that (i) the signature to
this Agreement on behalf of the Company is an electronic signature that will be
treated as an original signature for all purposes hereunder and (ii) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Grantee.

Executed as of the              day of                     ,             .

 

Company:     SURGERY PARTNERS, INC.     By:                                   
                                          Name:     Title: Grantee:          
Name:     Address:



--------------------------------------------------------------------------------

Exhibit A

Performance Objectives

[Performance Objectives To Be Inserted]